DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-5, 7, 8, 10-12 and 14 are pending. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Response to Arguments

3.	Applicant’s arguments, see Remarks in regards to Li et al, US 2015/0305059, filed 04/12/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. in view of 3GPP TSG-RAN WG1 #86 R1-1610323; Title: Design .

Claim Objections

4.	Claims 12 and 14 are objected to because of the following informalities:  
Claim 12 recites, a network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the network node comprising: processing circuitry configured to:
determine …..configure….
Analysis:
Claim 12 recites, “a network node” in the preamble.  The body of the claim recites a single machine element “processing circuitry”.
For clarity and placing the claim into a proper machine claim, it is suggested to insert at least another machine element  in addition to a single machine element since a machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices” (see MPEP 2106.03, section I[1]).
. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3, 5, 7, 8, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 #86 R1-1610323; Title: Design aspects of sPDCCH; Agenda Item: 7.2.10.2.1; Source: Ericsson; Document for: Discussion, Decision; Location and Date: Lisbon, Portugal October 10-14, 2016, consisting of 3-pages hereafter Ericsson in view of Nakashima et al, US 2015/0131565 hereafter Nakashima and further in view of Feng et al, US 2014/0307693 hereafter Feng.

As for claim 1, Ericsson discloses:
A method in a wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node (Ericsson, Introduction, Receiving/informing the PDCCH downlink from the eNB), the PDCCH being mapped to resource elements of a time-frequency grid (Ericsson, page 2, section 2.1.2, The sPDCCH with a sTTI timing slot and within the frequency domain/band), by configuring resource element groups, REGs (Ericsson, page 2, lines 21-30, “localized”, The SPDCCH resource allocation by configuring sREGs), the method comprising: 
receiving the PDCCH from the network node (Ericsson, Introduction, Receiving/informing the PDCCH downlink from the eNB) on one of a PRB (Ericsson, on pages 1-2 the section 2.1.1, The sPDCCH using a PRB), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols),
the REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).

Ericsson does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

However, Nakashima discloses one of a plurality of sets of physical resource blocks, PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Ericsson with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs as taught by Nakashima to improve the frequency utilization efficiency.



However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Nakashima with each REG spanning one orthogonal frequency division multiplex, OFDM, symbol as taught by Feng to provide improved transmission and monitoring of the PDCCH (Feng, [0055]).

As for claim 3, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

As for claim 5, Ericsson discloses:
A wireless device for receiving information on a physical downlink control channel, PDCCH, signaled by a network node, (Ericsson, Introduction, Receiving/informing the PDCCH downlink from the eNB), the PDCCH being mapped to resource elements of a time-frequency grid (Ericsson, page 2, section 2.1.2, The sPDCCH with a sTTI timing slot and within the frequency domain/band), by configuring resource element groups, REGs (Ericsson, page 2, lines 21-30, “localized”, The SPDCCH resource allocation by configuring sREGs), the wireless device comprising: 
a transceiver configured to receive the PDCCH from the network node (Ericsson, Introduction, Receiving/informing the PDCCH downlink from the eNB) on one of a PRB (Ericsson, on pages 1-2 the section 2.1.1, The sPDCCH using a PRB), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols).

the REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).

Ericsson does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

(Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Ericsson with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs as taught by Nakashima to improve the frequency utilization efficiency.

The combination of Ericsson and Nakashima does not explicitly disclose each REG spanning one orthogonal frequency division multiplex, OFDM, symbol.

However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson (Feng, [0055]).

As for claim 7, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

As for claim 8, Ericsson discloses:
A method in a network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid (Ericsson, page 2, section 2.1.2, The sPDCCH with a sTTI timing slot and within the frequency domain/band), the method comprising: 
determining available time-frequency resources to be configured as resource element groups, REGs (Ericsson, pages 1-2 section 2.1.1, page 2 section 2.1.2, Determining/configuring the sTTI timing slot and within the frequency domain/band); and 
configuring REGs within a physical resource block, PRB, to map the PDCCH to the resource elements (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols),
the REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain),
the REGs are configured to be one of localized in a frequency domain (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).

Ericsson does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

However, Nakashima discloses one of a plurality of sets of physical resource blocks, PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Ericsson with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs as taught by Nakashima to improve the frequency utilization efficiency.

The combination of Ericsson and Nakashima does not explicitly disclose each REG spanning one orthogonal frequency division multiplex, OFDM, symbol.

However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Nakashima with each REG spanning one orthogonal frequency division multiplex, (Feng, [0055]).

As for claim 10, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

As for claim 12, Ericsson discloses:
A network node for mapping a physical downlink control channel, PDCCH, to resource elements of a time-frequency grid, the network node comprising: 
processing circuitry configured to: 
determine available time-frequency resources to be configured as resource element groups, REGs (Ericsson, pages 1-2 section 2.1.1, page 2 section 2.1.2, Determining/configuring the sTTI timing slot and within the frequency domain/band); and 
configure REGs within a physical resource block, PRB, to map the PDCCH to the resource elements (Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain), the PDCCH being at least two OFDM symbols (Ericsson, Introduction, page 2, 2.1.2, lines 1-7,The PDCCH being mapped to two OFDM symbols),
(Ericsson, page 2, 2.1.2. lines 26-30, “localized”, The sREGs can be localized in the frequency domain) and distributed in the frequency domain (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, Distributed placement of the sREGs); and wherein, for REGs configured to be distributed in the frequency domain (Ericsson, page 2, lines 25-30, “localized”, on page 3 “Proposal 4” & “Proposal 5”, The sREGS being configured in the localized frequency domain).


Ericsson does not explicitly disclose one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs.

However, Nakashima discloses one of a plurality of sets of physical resource blocks, PRBs (Nakashima, FIG. 18, [0131], One pair of PRBs includes 2 PRBs which are consecutive in the frequency domain) and the REGs being distributed in groups of REGs, each group of REGs being mapped to consecutive PRBs (Nakashima, FIG. 21, [0140], Each group of 16 eREGs are mapped to adjacent/consecutive PRB pairs (W, X, Y, Z)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Ericsson with one of a plurality of sets of physical resource blocks, PRBs and the REGs being distributed in 

The combination of Ericsson and Nakashima does not explicitly disclose each REG spanning one orthogonal frequency division multiplex, OFDM, symbol.

However, Feng discloses each REG spanning only one orthogonal frequency division multiplex, OFDM, symbol (Feng, [0018], The REG exists in only one OFDM while the PDCCH is transmitted in two OFDM symbols and/or The REG exists in only one OFDM while the PDCCH is transmitted in three OFDM symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson and Nakashima with each REG spanning one orthogonal frequency division multiplex, OFDM, symbol as taught by Feng to provide improved transmission and monitoring of the PDCCH (Feng, [0055]).

As for claim 14, Ericsson discloses:
The REG consists of 1 PRB within 1 OFDM symbol including resource elements, REs, for demodulation reference signals, DMRS, applied to DMRS-based PDCCH (Ericsson, 2.1.2, lines 1-25, The sREG consists of a PRB within a given OFDM symbol including REs applied to DMRS).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Nakashima and further in view of Feng hereafter Feng as applied to claims 1 and 8, and further in view of Chun et al, US 2014/0301238 hereafter Chun. 

As for claim 4, Ericsson discloses:
PDCCH resource block set with one of distributed or localized mapping of control channel elements, CCE, to REGs (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, The PDCCU with distributed or localized of resource element placement to sREGs).

The combination of Ericsson, LI and Feng does not explicitly disclose configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set.

However, Chun discloses configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set (Chun, [0126], Informing/configuring the UE by RRC to use the DMRS based on the e-PDDCH region with RB/resource blocks/control channel elements).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson, LI and Feng with configuring the wireless device by radio resource control, RRC, Chun, [0006], [0055]).

As for claim 11, Ericsson discloses:
PDCCH resource block set with one of distributed or localized mapping of control channel elements, CCE, to REGs (Ericsson, page 2, 2.1.2, lines 26-30, on page 3 “Proposal 4” & “Proposal 5”, The PDCCU with distributed or localized of resource element placement to sREGs).

The combination of Ericsson, Nakashima and Feng does not explicitly disclose configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set.

However, Chun discloses configuring the wireless device by radio resource control, RRC, signaling to use a demodulation reference signal, DMRS, based PDCCH resource block set (Chun, [0126], Informing/configuring the UE by RRC to use the DMRS based on the e-PDDCH region with RB/resource blocks/control channel elements).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Ericsson, Nakashima and Feng with configuring the wireless device by radio resource control, Chun, [0006], [0055]).

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Nam et al, US 2013/0201926 paragraph [0007] mapping a number of resource element groups (REGs) for the at least one of the ePCFICH or the ePHICH onto a first set of REs in each of one or more PRBs according to a mapping pattern.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1]every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).